PER CURIAM.
We affirm appellant’s conviction of false imprisonment but reverse his conviction for battery on the authority of Blanchard v. State, 634 So.2d 1118 (Fla. 2d DCA), rev. denied, 641 So.2d 1344 (Fla.1994), and Chaeld v. State, 599 So.2d 1362 (Fla. 1st DCA 1992).
We find no error in the denial of the motion to suppress. See Owen v. State, 560 So.2d 207 (Fla.), cert. denied, 498 U.S: 855, 111 S.Ct. 152, 112 L.Ed.2d 118 (1990).
Affirmed in part; reversed in part; remanded to discharge the appellant as to the conviction for battery.
GLICKSTEIN and WARNER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.